Citation Nr: 1625086	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-14 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD


A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1974 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the RO in Houston, Texas, which denied service connection for tinnitus and bilateral hearing loss. 

The Veteran testified from San Antonio, Texas, at a March 2016 Board videoconference hearing before the undersigned Veterans Law Judge in Washington, DC.  The hearing transcript has been associated with the record.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during service.  

2.  Symptoms of tinnitus have been continuous since service separation.   

3.  The Veteran currently has a disability of tinnitus. 



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  As the Board is granting service connection for tinnitus, the issue is substantiated and there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection for Tinnitus

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's tinnitus, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  As such, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

As the Board is granting presumptive service connection for tinnitus based on continuity of symptomatology since service under 38 C.F.R. § 3.303(b), the theories of direct service connection (38 C.F.R. § 3.303(d)) and presumptive service connection based on "chronic" symptoms in service (also 38 C.F.R. § 3.303(b)) or for hearing loss manifesting to a compensable degree within one year of service (38 C.F.R. §§ 3.307, 3.309) pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issue; therefore, the direct service connection and presumptive service connection based on "chronic" symptoms in service theories or to 10 percent within one year of service will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154 (a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-41 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App 345, 348 (1998). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that service connection is warranted for tinnitus resulting from in-service noise exposure.  See March 2016 Board hearing transcript; see also January 2013 notice of disagreement.  The Veteran has reported various loud noise exposures during service, including gunfire, engine noise, generators, and tanks, and that he has had tinnitus since service.

Initially, the Board finds the Veteran has a current disability of tinnitus.  A September 2012 VA audiometric examination report conveys the Veteran was diagnosed with tinnitus.  In addition, the Veteran has credibly reported that he has tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"). 

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran has reported exposure to acoustic trauma from exposure various loud noise exposures during service, including gunfire, engine noise, generators, and tanks, while performing duties with a field artillery unit.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 
10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  
38 U.S.C.A. § 1154(a) (West 2014).  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma during service.

The Board also finds the evidence is at least in equipoise on the question of whether symptoms of tinnitus have been continuous since service.  At the March 2016 Board hearing, the Veteran testified that tinnitus was proximately due to service and that symptoms of tinnitus, described as constant ringing, began during service.  The Veteran also testified that tinnitus began in service due to gunfire, generators, aircraft, tanks, and heavy weapon fire.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles, 16 Vet. App. at 374.

Although the Veteran was not specifically diagnosed with a tinnitus disability during service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service occurrence).  The evidence of record demonstrates in-service acoustic trauma and the Veteran reported noticing tinnitus during service that continued since separation.

The Veteran has asserted, at the March 2016 Board hearing and elsewhere, that his tinnitus originated during active service and has continued to the present.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles at 374.  The Veteran's statements are competent, credible and probative.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of tinnitus, presumptive service connection for tinnitus is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  As the criteria for presumptive service connection for tinnitus based on continuous post-service symptoms (38 C.F.R. § 3.303(b)), with the benefit being 


granted, all other theories of service connection are rendered moot, with no remaining questions of law or fact to be decided.  38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides only actual questions of law or fact).


ORDER

Service connection for tinnitus is granted.  


REMAND

Service Connection for Bilateral Hearing Loss

The Veteran contends generally that the currently diagnosed bilateral hearing loss is due to service as a result of exposure to loud noise during active military service.  See March 2016 Board hearing transcript.  

As discussed above, the Board has found that the Veteran was exposed to acoustic trauma during service, and the record shows 15 years of post-service occupational noise exposure.  The September 2012 VA audiometric examination results show that the Veteran does not have a current disability of bilateral sensorineural hearing loss that meets the VA regulatory criteria at 38 C.F.R. § 3.385 (2015).  At the March 2016 Board hearing, the Veteran testified that the hearing loss has worsened since the September 2012 VA examination.  The Veteran indicated that he would provide test results from audiometric testing to be conducted in April 2016; however, the record reflects that no such results are of record to show current hearing loss disability.  

Regarding the element of relationship (or nexus) of current hearing loss to service, the Board finds that the medical opinion provided by the September 2012 VA audiologist is not adequate.  Although the September 2012 VA audiologist opined that the bilateral hearing loss was less likely than not caused by or a result of an event in military service, the VA audiologist did not provide an adequate rationale.  The VA audiologist based the opinion on the fact the service treatment records did not reflect hearing loss; however; the service treatment records show a shift in hearing thresholds from enlistment to separation, and, while the thresholds were still within the normal range as reflected by the service separation audiometric readings, the September 2012 VA examiner did not discuss the significance of the threshold shifts.  When VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  For these reasons, the Board finds that a remand for a new VA audiology examination is necessary.

Accordingly, the issue of service connection bilateral hearing loss is REMANDED for the following action:

1. Obtain any outstanding VA treatment records
pertaining to bilateral hearing loss, including any audiometric testing conducted in April 2016, and associate them with the record. 

2.  Schedule a VA audiology examination to ascertain the etiology of the bilateral hearing loss disability.  The relevant documents from the record should be provided to the VA audiologist and should be reviewed by the VA audiologist in connection with the examination.  

An interview of the Veteran regarding his history, a physical examination, and all tests and studies required to respond to the following questions should be performed. Based on review of the appropriate records, the audiologist should offer an opinion on the following question:

Is it as likely as not (i.e., to a probability of 50 percent or greater) that the bilateral hearing loss is causally or etiologically related to service, to include acoustic trauma during service?  When providing the medical opinion, please assume the occurrence of acoustic trauma during service, and state the significance of such exposure, as well as the 15 year history of post-service occupational noise exposure.  The examiner should also specifically discuss the service treatment records reflecting a shift in hearing thresholds in the right ear from enlistment to separation.  

3.  Thereafter, readjudicate on the merits the issue of service connection for bilateral hearing loss.  If the benefits sought remain denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


